                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:19-cv-703-GCM

                                             )
JASEN GLENN SIDES, KENNETH                   )
SCOTT SIDES                                  )
                                             )
                     Plaintiffs,             )
                                             )
v.                                           )                 ORDER
                                             )
ATHENE ANNUITY AND LIFE                      )
COMPANY,                                     )
              Defendant.                     )




       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Todd M. Fuller (Doc. No. 5), which was filed January 15, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mr. Fuller is admitted to appear before this court

pro hac vice on behalf of Defendant Athene Annuity and Life Company.

       IT IS SO ORDERED.




                               Signed: January 15, 2020
